ROSS MILLER Secretary of State 204 North Carson Street, Suite 4 Carson City, Nevada 89701-4520 (775) 684 5708 Website: www.nvsos.gov Articles of Incorporation (PURSUANT TO NRS CHAPTER 78) Filed in the office of Document Number 20090849634-45 Filing Dale and Time Ross Miller 12/10/2009 11:32 AM Secretary of State Entitv Number State of Nevada E0632302009-3 USE BLACK INK ONLY • DO NOT HIGHLIGHT ABOVE SPACE IS FOR OFFICE USE ONLY 1. Name of Corporation: HOMEOWNUSA 2. Registered Agent for Service of Process: (check only one box) xCommercial Registered Agent STATE AGENT AND TRANSFER SYNDICATE, INC. Name o Noncommercial Registered Agent OR Office or Position with Entity (name and address below) (name and address below) Name of Noncommercial Registered Agent OR Name of Title of Office or Other Position with Entity Nevada Street Address City Zip Code Nevada Mailing Address (if different from street address) City Zip Code 3. Authorized Stock: (number ot shares corporation is authorized to issue) Number of shares with par value:75,000,000 Par value per share: $.001 Number of shares without par value: 4. Names and Addresses of the Board of Directors/Trustees: (each Direclor/Trustee must be a natural person at least 18 years of age; attach additional page if more than two directors/trustees) 1) PIETER DU PLOOY Name CARSON CITY
